Case 1:20-cv-01166-PLM-SJB ECF No. 1-2, PageID.9 Filed 12/04/20 Page 1 of 10




              Exhibit A
Case 1:20-cv-01166-PLM-SJB ECF No. 1-2, PageID.10 Filed 12/04/20 Page 2 of 10



                                     STATE OF MICHIGAN

               IN THE 30th CIRCUIT COURT FOR THE COUNTY OF INGHAM


 ROBIN D. LEWIS and
 ROGER M. LEWIS,

        Plaintiffs,                                          File No.: 20-   5--qa   -NO

                                                                J UDGE JAMES S. JAM
                                                            Hon.:
 SPEEDWAY LLC, SPEEDWAY,
 CHEKER,RICH OIL, SPEEDWAY SUPERAMERICA LLC,
 SPEEDWAY #8789, SPEEDWAY
 SUPERAMERICA LLC-8789, and
 SPEEDWAY LLC-8789,
     jointly and severally,

        Defendants.


 George M. Brookover (P25391)
 Nathan P. Boerma (P82434)
 George Brookover, P.C.
 Attorneys for Plaintiff
 1005 Abbot Road
 East Lansing, MI 48823
(517) 336-4300


                      COMPLAINT AND DEMAND FOR TRIAL BY JURY

       NOW COMES Plaintiffs, Robin D. Lewis and Roger M. Lewis, by and through their

attorneys, George Brookover, P.C., and for their Complaint state as follows:

                                COMMON ALLEGATIONS

       1.     Plaintiff, Robin D. Lewis, is a resident of East Lansing, Ingham County,

Michigan.

      2.      Plaintiff, Roger M. Lewis, is a resident of East Lansing, Ingham County,

Michigan.
 Case 1:20-cv-01166-PLM-SJB ECF No. 1-2, PageID.11 Filed 12/04/20 Page 3 of 10



           3.    Plaintiffs are husband and wife, and have been married to one another during all

 relevant times of the Complaint.

           4.    Defendant SPEEDWAY LLC is a limited liability company organized and

 existing under the laws of the State of Delaware with corporate headquarters located at 539 S.

 Main Street, Findlay, Ohio 45840-3229.

          5.    Defendant SPEEDWAY LLC is the owner and/or operator and/or exercising

 possession and/or control over the Speedway gas'station and convenience store located at 3625

 S. Cedar Street, Lansing, Michigan 48910(commonly referred to as Speedway #8789)

          6.    Defendant SPEEDWAY is the owner and/or operator and/or exercising

 possession and/or control over the Speedway gas station and convenience store located at 3625

S. Cedar Street, Lansing, Michigan 48910(commonly referred to as Speedway #8789).

          7.    Defendant CHEKER is the owner and/or operator and/or exercising possession

and/or control over the Speedway gas-station and convenience store located at 3625 S. Cedar

Street, Lansing, Michigan 48910(commonly referred to as Speedway #8789).

          8.    Defendant RICH OIL is the owner and/or operator and/or exercising possession

and/or control over the Speedway gas station and convenience store located at 3625 S. Cedar

Street, Lansing, Michigan 48910(commonly referred to as Speedway #8789).

       9.       Defendant SPEEDWAY SUPERAMERICA LLC is the owner and/or operator

and/or exercising possession and/or control over the Speedway gas station and convenience store

located at 3625 S. Cedar Street, Lansing, Michigan 48910 (commonly referred to as Speedway

#8789).




                                              2
Case 1:20-cv-01166-PLM-SJB ECF No. 1-2, PageID.12 Filed 12/04/20 Page 4 of 10



          10.     Defendant SPEEDWAY #8789 is the owner and/or operator and/or exercising

 possession and/or control over the Speedway gas station and convenience store located at 3625

 S. Cedar Street, Lansing, Michigan 48910(commonly referred to as Speedway #8789).

          1 1.    Defendant SPEEDWAY SUPERAMERICA LLC-8789 is the owner and/or

 operator and/or exercising possession and/or control over the Speedway gas station and

 convenience store located at 3625 S. Cedar Street, Lansing, Michigan 48910(commonly referred

 to as Speedway #8789).

          1 2.   Defendant SPEEDWAY LLC-8789 is the owner and/or operator and/or

 exercising possession and/or control over the Speedway gas station and convenience store

 located at 3625 S. Cedar Street, Lansing, Michigan 48910 (commonly referred to as Speedway

#8789).

         13. • Defendants transact business at Speedway #8789.

         1 4.    At all relevant times in this Complaint the Defendants were the owners and/or

operators and/or exercising possession and/or control of Speedway #8789.

        1 5.     At approximately 10:00 a.m. on December 31, 2017 the Plaintiff was purchasing

gas for her vehicle at-the Speedway #87-89 station and--upon ex-iting the-building-she -slipped-and— -

fell outside the entryway on an accumulation of snow and/or ice.

        16.      Consequently, Plaintiff, Robin D. Lewis, fractured her ankle and was taken by

ambulance to the hospital to reset her ankle.

        1 7.     At the hospital the Plaintiff, Robin D. Lewis, underwent reconstructive surgery on

her ankle, which included the insertion of pins and a plate, which has also led to considerable

pain and suffering including, but not limited to, a limitation of her activities, significant

rehabilitation, and the need for frequent medical attention.



                                                 3
Case 1:20-cv-01166-PLM-SJB ECF No. 1-2, PageID.13 Filed 12/04/20 Page 5 of 10



         18.        The amount in controversy is within the jurisdiction of this court because the

 Plaintiff claims damages in excess of $25,000.00.

                                               COUNT I
                                      PREMISES LIABILITY
                                   (As to Plaintiff, Robin D. Lewis)

        19.     Plaintiff incorporates    by   reference the allegations contained in paragraphs 1

 through 18 of this Complaint as if fully restated herein.

        20.     At the time of her injury, the Plaintiff was an "invitee" as she was on the premises

for the commercial purpose of purchasing fuel for her vehicle.

       21.      At the time of the Plaintiffs injury the Defendants' exercised possession and/or

control of Speedway #8789.

       22.      The Defendants' premises included only a single point of entry for its customers

in the form of double doors located in the middle of the building.

       23.     Defendants were required to exercise reasonable care to protect the Plaintiff from

an unreasonable risk of harm caused by a dangerous condition on the land.

       24.     Defendants failed to exercise reasonable care when they, among other things,

failed to do onc or more of the following:

               a.        Failed to maintain the premises in a reasonably safe condition;

               b:        Failed to exercise due care and'caution in its inspection of the premises

                         to ascertain the presence of any dangerous snow and/or ice accumulation

                         around the only customer entryway into and out of the premises;

               c.        Failed to recognize the dangerous accumulation of snow and/or ice on its

                         premises;

               d.        Failed to exercise reasonable care to correct the dangerous condition on



                                                  4
 Case 1:20-cv-01166-PLM-SJB ECF No. 1-2, PageID.14 Filed 12/04/20 Page 6 of 10



                            said premises, to wit: the snow and/or ice near the entryway which created

                           a threat to the Plaintiffs safety; and

                    e.     Failed to adequately and/or properly warn the Plaintiff of the dangerous

                           accumulation of snow and/or ice.

         25.        The Defendants' failures were the legal and proximate cause of the Plaintiff's .

 injuries.

         WHEREFORE, Plaintiff respectfully requests that the Court grant judgment in her favor

 against the Defendants in whatever amount in excess of twenty-five thousand dollars

- (- $25,000.00) that the Court deems equitable and just, including costs and actual attorney fees.

                                              COUNT II
                                           NEGLIGENCE
                                  (As to Plaintiff, Robin D. Lewis)

        26. ' Plaintiff incorporates by reference the allegations contained in paragraphs 1

through 25 of this Complaint as if fully restated herein.

        27.     Defendants owed the Plaintiff at least the duty of reasonable care as the owners

exercising possession and/or control of Speedway #8789.

        28.    Defendants-breached their duties to the Plaintiff and were negligent in at least-one-- -

or more of the following ways:

               a.        Failed to maintain the premises in a reasonably safe condition;

               b.        Failed to exercise due care and caution in its -inspection of the premises

                         to ascertain the presence of any dangerous snow and/or ice accumulation

                         around the only customer entryway into and out of the premises;

               c.        Failed to recognize the dangerous accumulation of snow and/or ice on its

                         premises;



                                                  5
Case 1:20-cv-01166-PLM-SJB ECF No. 1-2, PageID.15 Filed 12/04/20 Page 7 of 10



                 d.      Failed to exercise reasonable care to correct the dangerous condition on

                         said premises, to wit: the snow and/or ice near the entryway which created

                         a threat to the Plaintiff's safety; and. •

                 e.      Failed to adequately and/or properly warn the Plaintiff of the dangerous

                         accumulation of snow and/or ice.

         29.     As a direct and proximate result of the Defendants breach of their duties to the

 Plaintiff, the Plaintiff slipped outside of the entryway and fell which caused her to sustain severe,

 progressive, and permanent injuries including, but not limited to, the following: •

                a.      Left bimalleolar ankle fracture; .

                b.      Posterior tibialis.tendonitis in her left foot;

                c.      General ankle, foot, and arch pain;

                d.      Pain and suffering;

                e.      Exacerbation of pre-existing conditions; and

               f.       Further injuries which have not yet been diagnosed or manifested

                        themselves.

        30.    Plaintiffs ankle and other injuries have required .her-to spend considerable sums

of money for her reasonable and necessary medical care, treatment, surgery, and rehabilitation of

her ankle and other injuries in order to alleviate and/or mitigate the significant pain and

discomfort.

       31.     As a direct and proximate result of Defendants' negligence, the Plaintiff .was

unable to participate in day-to-day activities which a normal and healthy individual in the same

or similar circumstances could have participated in but for the injuries sustained in her fall.




                                                  6
Case 1:20-cv-01166-PLM-SJB ECF No. 1-2, PageID.16 Filed 12/04/20 Page 8 of 10



            32.     The Plaintiff has and continues to incur expenses for medical care and..

     rehabilitation services for her ankle and other injuries.

            WHEREFORE, Plaintiff respectfully requests that the Court grant judgment in her favor.

     against the Defendants in whatever amount in excess of twenty-five thousand dollars

($25,000.00) that the Court deems equitable and just, including costs and actual attorney fees.

                                               COUNT III
                                      LOSS OF CONSORTIUM
                                    (As to Plaintiff, Roger M. Lewis)

                   Plaintiff incorporates by reference paragraphs I through 32.

           34-.    At all relevant times Plaintiff, Roger M. Lewis; was the lawfully wedded spouse

 of Plaintiff Robin-D. Lewis.

          .35.     As a proximate result of the negligence by Defendants, Plaintiff has suffered .

losses including; but not limited to, a loss of consortium, loss of society and companionship, and

other damages with his wife.

           36.    Plaintiffs damages were proximately caused by the inactions or actions of

Defendant as herein previously described.

 •         WHEREFORE, Plaintiff, Roger M. Lewis, respectfully requests that the Court grant

judgment in his favor against the Defendants in whatever amount in excess of twenty-five

thousand dollars ($25,000.00) that the Court deems equitable and just, including costs and actual

attorney fees.

Respectfully Submitted:
                                                         GEORGE BROOKOVER,P.C.
                                                         Attorney for Plaintiff



Dated: 7a''                                      By:



                                                    7
   Case 1:20-cv-01166-PLM-SJB ECF No. 1-2, PageID.17 Filed 12/04/20 Page 9 of 10




                             DEMAND FOR TRIAL BY JURY

                                                 s and Roger M. Lewis, by and through their
        NOW COMES Plaintiffs, Robin D. Lewi
                                                                                            the
                                             by demand a trial by jury of all the issues in
 attorneys, George Brookover, P.C., and here

 above-captioned matter.

 Respectfully Submitted:
                                                      GEORGE BROOKOVER,P.C.
                                                      Attorney for Plaintiff




                     2,92_V                 By:
. Dated: VP                                           Georg   . Brookover(P25391)




                                                  8
       Case 1:20-cv-01166-PLM-SJB ECF No. 1-2, PageID.18 Filed 12/04/20 Page 10 of 10
                                                                    Original - Court                                          2nd copy - Plaintiff
   Approved, SCAO                                                   1st copy - Defendant                                      3rd copy - Return

          STATE OF MICHIGAN                                                                                                       CASE NO.
                         JUDICIAL DISTRICT
                 30th     JUDICIAL CIRCUIT                             SUMMONS                                  20- '55a            -NO
                          COUNTY PROBATE
Court address                                                                                                                               Court telephone no.
 313 W. Kalamazoo Street, Lansing, Michigan 48933                          JUDGE JAMES S. JAMO                                             (517)483-6500
 Plaintiffs name(s), address(es), and telephone no(s).                                  Defendant's name(s), address(es), and telephone no(s).
 Robin D. Lewis                                                                          Speedway, LLC
 Roger M. Lewis                                                                          3625 S. Cedar Street
 do George Brookover, P.C.                                                               Lansing, Michigan 48910
 1005 Abbot Road                                                                        (517)887-2177
 East Lansing, Michigan 48823                                                                                                    A      °
Plaintiff's attorney, bar no., address, and telephone no.                                                             .19,4          S-9
                                                                                                                                                 4$
                                                                                                                                                  61
 George M. Brookover(P25391)                                                                                             ‘Z, f.J•-
                                                                                                                              r°7
 George Brookover, P.C.                                                                                                    v
                                                                                                                                      (-6
 1005 Abbot Road
 East Lansing, Michigan 48823
                                                                                                                                           ‹,
(517)336-4300
 Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with your complaint and,
 if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.


Domestic Relations Case
El There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
   family members of the person(s) who are the subject of the complaint.
El There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
   the family or family members of the person(s) who are the subject of the complaint. I have separately filed a completed
   confidential case inventory (form MC 21) listing those cases.
LI It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
   the family or family members of the person(s) who are the subject of the complaint.

Civil Case
D
I This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
LII MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of
    the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
II There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
    complaint.
II A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has
    been previously filed in LII this court, El                                                                                                 Court, where

    it was given case number                                           and assigned to Judge

    The action LI remains          El is no longer pending.
Summons section completed by court clerk.                              SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
   serve a copy on the other party or take other lawful action with the court(28 days if you were served by mail or you were
   served outside this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
   demanded in the complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
   to help you fully participate in court proceedings, please contact the court immediately to make arrangements.
Issue date                           Expiratiyat *                        Court clerk

              OCT 22 2020                          e2 1 2021                             Etinirmic,73
*This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

MC 01 (9/19)    SUMMONS                                                                    MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
